UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1210


CEDRICK E. DRAPER,

                    Plaintiff - Appellant,

             v.

UNITED STATES POSTAL               SERVICE      C/O    MEGAN      J.   BRENNAN
POSTMASTER GENERAL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Glen E. Conrad, Senior District Judge. (3:18-cv-00070-GEC)


Submitted: September 29, 2020                                 Decided: October 26, 2020


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedrick Euron Draper appeals the district court’s order dismissing his civil action

without prejudice for failure to comply with a court order. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Draper v. U.S. Postal Serv., No. 3:18-cv-00070-GEC (W.D. Va. Sept. 26, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2